I respectfully dissent from the decision of the majority. Many of the claims for relief that Plaintiffs-Appellants plead in their complaint border on the frivolous, as Judge Brogan points out. Nevertheless, Defendants-Appellees are entitled to any defense in law which they have to those claims for relief while they lie, and to present any evidence relevant to prove those defenses. Attorney  Brannon's statements, or at least some of them, are admissible for that purpose, and at this stage a real prospect exists that he will be called upon to refute or deny them. To defer a decision on his disqualifications until that occurs risks a mistrial and is a waste of judicial economy. I find no abuse of discretion in ordering Attorney Brannon's disqualification now, on this record. Therefore, I would affirm the trial court's order of disqualification.